Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered May 22, 1989, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Giaccio, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Initially, we reject the defendant’s contention that the Huntley hearing court erred in denying his motion to suppress the statements he made to the police. The defendant alleges that the People failed to meet their burden of showing that the police acted legally in bringing him to the precinct since they failed to call one of the three detectives present when the defendant was taken from his home. Rather, the detective who interviewed the defendant at the precinct testified that the three detectives informed him that the defendant voluntarily accompanied them to the precinct. The defendant’s wife, on the other hand, testified that while her husband was not under arrest, he was forced to go down to the precinct. The defendant claims that since the detective’s testimony was based on hearsay it was insufficient, and his wife’s version should have been deemed uncontroverted. We find the defendant’s argument to be without merit.
Hearsay evidence is admissible to establish any material fact at a suppression hearing (see, CPL 710.60 [4]; People v Gonzalez, 68 NY2d 950; People v Ayala, 142 AD2d 147, 160, affd 75 NY2d 422). Accordingly, it was up to the hearing court to determine the weight to be given the detective’s testimony that the defendant consented to go to the precinct when viewed along side his wife’s testimony that he was forced to go. In finding that the defendant went to the precinct voluntarily, the hearing court refused to credit the defendant’s wife’s testimony. Furthermore, the court credited the detective’s testimony, finding him to be honest and forthright. As noted *846by the Court of Appeals, much weight must be accorded the determination of the suppression court, with its peculiar advantage of having seen and heard the witnesses (see, People v Prochilo, 41 NY2d 759, 761; People v Polito, 169 AD2d 990). The court’s determination was supported by the record.
Furthermore, viewing the evidence presented at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Kunzeman and Balletta, JJ., concur.